       Case 2:16-md-02724-CMR Document 1646 Filed 01/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC                                     MDL 2724
 PHARMACEUTICALS PRICING                            16-MD-2724
 ANTITRUST LITIGATION                               HON. CYNTHIA M. RUFE



 THIS DOCUMENT RELATES TO:                          CIVIL ACTION NO.

 1199 SEIU National Benefit Fund v. Actavis         19-6011
 Holdco U.S., Inc.


                                            ORDER

       AND NOW, this 7th day of January 2021, upon consideration of the End-Payer

Plaintiffs’ Motion for Leave to Amend Their September 4, 2020 Multi-Drug Complaint [Doc.

Nos. 78 and 79 in Civil Action No. 19-6011], to which no timely opposition has been filed, it is

hereby ORDERED that the Motion is GRANTED.



                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    _____________________________
                                                    CYNTHIA M. RUFE, J.
